IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,693-01


EX PARTE SCOTT ANTHONY CROW, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-34,379
IN THE 244TH DISTRICT COURT FROM ECTOR COUNTY 


Per curiam.
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). After Applicant was convicted of the offense
of driving while intoxicated, he reached an agreement with the State for imprisonment for fifteen
years. 
	On February 5, 2009, the application for a writ of habeas corpus was filed in the trial court.
The habeas record forwarded to the Court shows that the trial court appointed counsel for applicant
on the same day the application was filed. Additionally, the habeas record contains a document
purporting to waive Applicant's post-conviction rights, including the right "to file a writ of habeas
corpus." The application contains four alleged grounds for relief, but the habeas record contains no
response from the State and no findings or orders from the trial court. It appears that the application
was forwarded to this Court prematurely. We remand this application to Ector County to allow the
parties to respond and the trial judge to complete an evidentiary investigation and enter findings of
fact and conclusions of law.
	The District Clerk of Ector County is ordered to forward this application to this Court after
the judge of the 244th Judicial District Court completes an evidentiary investigation and enters 
findings of fact and conclusions of law.
Filed: April 1, 2009     
Do not publish